Exhibit 10.21
ULTRATECH, INC.
GRANT AGREEMENT
WITNESSETH:
RECITALS
A. The Corporation’s Board of Directors (the “Board”) has adopted the
Corporation’s 1993 Stock Option/Stock Issuance Plan (the “Plan”) for the purpose
of attracting and retaining the services of key employees (including officers
and directors), non-employee Board members and consultants and other independent
advisors.
B. Optionee is an individual who is to render valuable services to the
Corporation or one or more parent or subsidiary corporations, and this Agreement
is executed pursuant to, and is intended to carry out the purposes of, the Plan
in connection with the Corporation’s grant of a stock option to Optionee.
NOW, THEREFORE, it is hereby agreed as follows:
1. Grant of Option. Subject to and upon the terms and conditions set forth in
this Agreement, the Corporation hereby grants to Optionee, as of the grant date
(the “Date of Grant”) specified in the accompanying Notice of Grant of Stock
Option (the “Grant Notice”), a stock option to purchase up to that number of
shares of the Corporation’s Common Stock (the “Option Shares”) as is specified
in the Grant Notice. The Option Shares shall be purchasable from time to time
during the option term at the option price (the “Option Price”) specified in the
Grant Notice.
2. Option Term. This option shall expire at the close of business on the
expiration date (the “Expiration Date”) specified in the Grant Notice, unless
sooner terminated in accordance with Paragraph 5 or 6.
3. Limited Transferability.
A. This option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee.
B. If this option is designated a Non-Statutory Option in the Grant Notice, then
this option may be assigned in whole or in part during Optionee’s lifetime by
gift or pursuant to a domestic relations order to one or more members of
Optionee’s family or to a trust established for the exclusive benefit of one or
more such family members. The assigned portion shall be exercisable only by the
person or persons who acquire a proprietary interest in the option pursuant to
such assignment. The terms applicable to the assigned portion shall be the same
as those in effect for this option immediately prior to such assignment.

 

 



--------------------------------------------------------------------------------



 



4. Dates of Exercise. This option shall become exercisable for the Option Shares
in accordance with the installment schedule specified in the Grant Notice. As
the option becomes exercisable for one or more installments, those installments
shall accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or Paragraph 6 of this Agreement. In no event shall this
option become exercisable for any additional Option Shares following Optionee’s
cessation of Service.
5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date in accordance with the following provisions:
(i) This option shall immediately terminate and cease to be outstanding for any
Option Shares for which it is not exercisable at the time of Optionee’s
cessation of Service.
(ii) Should Optionee cease Service for any reason other than death or permanent
disability while this option remains outstanding, then Optionee shall have a
three (3)-month period measured from the date of such cessation of Service in
which to exercise this option for any or all of the Option Shares for which this
option is exercisable at the time of such cessation of Service. In no event,
however, may this option be exercised at any time after the specified Expiration
Date of the option term. Upon the expiration of such three (3)-month period or
(if earlier) upon the specified Expiration Date of the option term, this option
shall terminate and cease to be outstanding.
(iii) Should Optionee die while in Service or within the three (3)-month period
following his or her cessation of Service, then the personal representative of
Optionee’s estate or the person or persons to whom this option is transferred
pursuant to Optionee’s will or in accordance with the laws of descent and
distribution or the person or persons to whom this option is assigned in
accordance with Paragraph 3, as the case may be, shall have the right to
exercise the option for any or all of the Option Shares for which this option is
exercisable at the time of Optionee’s cessation of Service, less any Option
Shares subsequently purchased by Optionee prior to death. Such right shall
lapse, and this option shall terminate and cease to remain outstanding, upon the
earlier of (A) the expiration of the twelve (12)-month period measured from the
date of Optionee’s death or (B) the Expiration Date.
(iv) Should Optionee become permanently disabled while holding this option and
cease Service by reason of such disability at any time during the option term,
then Optionee shall have a twelve (12) month period commencing with the date of
such cessation of Service in which to exercise this option for any or all of the
Option Shares for which this option is exercisable at the time of such cessation
of Service. In no event, however, may this option be exercised at any time after
the specified Expiration Date of the option term. Upon the expiration of such
limited period of exercisability or (if earlier) upon the Expiration Date, this
option shall terminate and cease to be outstanding.

 

2



--------------------------------------------------------------------------------



 



(v) Should (A) Optionee’s Service be terminated for misconduct (including, but
not limited to, any act of dishonesty, willful misconduct, fraud or
embezzlement) or (B) Optionee make any unauthorized use or disclosure of
confidential information or trade secrets of the Corporation or any parent or
subsidiary, then in any such event this option shall terminate immediately and
cease to be outstanding.
(vi) During the limited period of post-Service exercisability applicable
pursuant to subparagraphs (ii) through (iv) above, this option may not be
exercised in the aggregate for more than the number of Option Shares (if any)
for which this option is, at the time of the Optionee’s cessation of Service,
exercisable in accordance with either the normal exercise provisions specified
in the Grant Notice or the special acceleration provisions of Paragraph 6 of
this Agreement.
(vii) For purposes of this Agreement, the following definitional provisions
shall be in effect:
A. Optionee shall be deemed to remain in Service for so long as such individual
renders services on a periodic basis to the Corporation (or any parent or
subsidiary) in the capacity of an Employee, a non-employee member of the board
of directors or an independent consultant or advisor.
B. Optionee shall be considered to be an Employee for so long as such individual
remains in the employ of the Corporation or any parent or subsidiary, subject to
the control and direction of the employer entity not only as to the work to be
performed but also as to the manner and method of performance.
C. Optionee shall be deemed to be permanently disabled and to have incurred a
permanent disability if Optionee is unable to engage in any substantial gainful
activity by reason of any medically-determinable physical or mental impairment
expected to result in death or to be of continuous duration of twelve
(12) months or more.
D. A corporation shall be considered to be a subsidiary of the Corporation if it
is a member of an unbroken chain of corporations beginning with the Corporation,
provided each such corporation in the chain (other than the last corporation)
owns, at the time of determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

3



--------------------------------------------------------------------------------



 



E. A corporation shall be considered to be a parent of the Corporation if it is
a member of an unbroken chain ending with the Corporation, provided each such
corporation in the chain (other than the Corporation) owns, at the time of
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
6. Corporate Transaction.
A. In the event of any of the following stockholder-approved transactions to
which the Corporation is a party (a “Corporate Transaction”):
(i) a merger or consolidation in which the Corporation is not the surviving
entity and in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities are
transferred to person or persons other different from the persons holding those
securities immediately prior to such merger or consolidation.
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Corporation in complete liquidation or dissolution of the
Corporation, or
(iii) any reverse merger in which the Corporation is the surviving entity but in
which securities possessing more than fifty percent (50%) of the total combined
voting power of the Corporation’s outstanding securities are transferred to a
person or persons different from those who held such securities immediately
prior to such merger,
this option, to the extent outstanding at such time but not otherwise fully
exercisable, shall automatically accelerate so that such option shall,
immediately prior to the specified effective date for the Corporate Transaction,
become fully exercisable for all the Option Shares which are at the time subject
to such option and may be exercised for all or any portion of such shares. No
such acceleration of this option, however, shall occur if and to the extent:
(i) this option is, in connection with the Corporate Transaction, either to be
assumed by the successor corporation or parent thereof or replaced with a
comparable option to purchase shares of the capital stock of the successor
corporation or parent thereof or (ii) such option is to be replaced with a cash
incentive program of the successor corporation which preserves the option spread
existing at the time of the Corporate Transaction on any Option Shares for which
the option is not otherwise at that time exercisable (the excess of the Fair
Market Value of those Option Shares over the aggregate Option Price payable for
such shares) and provides for subsequent vesting and pay-out of that spread in
accordance with the same vesting schedule in effect for those Option Shares
pursuant to the option exercise schedule set forth in the Grant Notice. The
determination of option comparability under clause (i) shall be made by the Plan
Administrator, and such determination shall be final, binding and conclusive.

 

4



--------------------------------------------------------------------------------



 



B. The portion of this option (if any) accelerated in connection with any
Corporate Transaction shall remain exercisable as an incentive stock option
under the Federal tax laws (if the option is designated as such in the Grant
Notice) only to the extent the applicable dollar limitation of Paragraph 17 is
not exceed in the calendar year of such Corporate Transaction.
C. This option, to the extent not previously exercised, shall terminate upon the
consummation of such Corporate Transaction and cease to be outstanding, unless
it is expressly assumed by the successor corporation or parent thereof or
otherwise continued in effect.
D. If this option is assumed in connection with the Corporate Transaction or is
otherwise to continue outstanding, then this option shall, immediately after
such Corporate Transaction, be appropriately adjusted to apply and pertain to
the number and class of securities which would have been issued to Optionee in
the consummation of such Corporate Transaction had the option been exercised
immediately prior to such Corporate Transaction. Appropriate adjustments shall
also be made to the Option Price payable per share, provided the aggregate
Option Price payable hereunder shall remain the same.
E. This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise make changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
7. Adjustment in Option Shares. In the event any change is made to the Common
Stock issuable under the Plan by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares spin-off transaction
or other change affecting the outstanding Common Stock as a class effected
without the Corporation’s receipt of consideration or should the value of the
outstanding shares of Common Stock be substantially reduced by reason of a
spin-off transaction or extraordinary dividend or distribution, the Plan
Administrator shall make equitable adjustments to (i) the number and/or class of
securities subject to this option and (ii) the Option Price payable per share.
Such adjustments by the Plan Administrator shall be final, binding and
conclusive. In the event of a Corporate Transaction, the adjustments (if any)
shall be made in accordance with the provisions of Paragraph 6.
8. Privilege of Stock Ownership. The holder of this option shall not have any of
the rights of a stockholder with respect to the Option Shares until such
individual shall have exercised the option and paid the Option Price for the
purchased shares.
9. Manner of Exercising Option.
A. In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or in
the case of exercise after Optionee’s death, Optionee’s executor, administrator,
heir or legatee, as the case may be) must take the following actions:

 

5



--------------------------------------------------------------------------------



 



(i) Deliver to the Corporate Secretary of the Corporation an executed notice of
exercise in substantially the form of Exhibit I to this Agreement (the “Exercise
Notice”) in which there is specified the number of Option Shares which are to be
purchased under the exercised option.
(ii) Pay the aggregate Option Price for the purchased shares through one or more
of the following alternatives:
- full payment in cash or by check payable to the Corporation’s order;
- full payment in shares of Common Stock valued at Fair Market Value on the
Exercise Date (as such terms are defined below) and held for any required period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes,
- full payment in a combination of shares of Common Stock valued at Fair Market
Value on the Exercise Date (as such term is defined below) and held for any
required period necessary to avoid a charge to the Corporation’s reported
earnings and cash or check payable to the Corporation’s order; or
- full payment effected through a broker-dealer sale and remittance procedure
pursuant to which Optionee shall provide irrevocable instructions to (I) a
brokerage firm (reasonably satisfactory to the Corporation for purposes of
administering such procedure in compliance with the Corporation’s
pre-notification/pre-clearance policies) to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate Option
Price payable for the purchased shares plus all applicable Federal, State and
local income taxes and employment taxes required to be withheld in connection
with such purchase and (II) to the Corporation to deliver the certificates for
the purchased shares directly to such brokerage firm on the settlement date in
order to complete the sale transaction.
(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
B. For purposes of this Agreement, the Exercise Date shall be the date on which
the executed Exercise Notice shall have been delivered to the Corporation.
Except to the extent the sale and remittance procedure specified above is
utilized in connection with the option exercise, payment of the Option Price for
the purchased shares must accompany such Exercise Notice. For all valuation
purposes under this Agreement, the Fair Market Value per share of Common Stock
on any relevant date shall be the closing selling price per share of Common
Stock on the date in question, as such price is reported by the National
Association of Securities Dealers on the Nasdaq Global Select Market. If there
is no such reported price on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

6



--------------------------------------------------------------------------------



 



C. As soon as practical after receipt of the Exercise Notice, the Corporation
shall mail or deliver to or on behalf of Optionee (or any other person or
persons exercising this option in accordance herewith) a certificate or
certificates representing the purchased shares.
D. In no event may this option be exercised for any fractional shares.
10. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
11. Compliance with Laws and Regulations. The exercise of this option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange on which
shares of the Corporation’s Common Stock may be listed at the time of such
exercise and issuance.
12. Successors and Assigns. Except to the extent otherwise provided in
Paragraph 3 or 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs and legal
representatives of Optionee and the successors and assigns of the Corporation.
13. Liability of Corporation.
A. If the Option Shares covered by this Agreement exceed, as of the Date of
Grant, the number of shares which may without stockholder approval be issued
under the Plan, then this option shall be void with respect to such excess
shares unless stockholder approval of an amendment sufficiently increasing the
number of shares issuable under the Plan is obtained in accordance with the
provisions of Section II of Article Five of the Plan.
B. The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation however, shall use its best efforts to obtain all such approvals.
14. Employment/Service At Will. Nothing in this Agreement or in the Plan shall
confer upon Optionee any right to continue in the Service of the Corporation (or
any parent or subsidiary employing or retaining Optionee) for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any such parent or subsidiary) or Optionee, which rights
are hereby expressly reserved by each party, to terminate Optionee’s Service at
any time for any reason whatsoever, with or without cause.

 

7



--------------------------------------------------------------------------------



 



15. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation in care of the Corporate Secretary at the Corporation’s principal
offices at 3050 Zanker Road, San Jose, CA 95134. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated on the Grant Notice. All notices shall be deemed to have been
given or delivered upon personal delivery or upon deposit in the U.S. mail, by
registered or certified mail, postage prepaid and properly addressed to the
party to be notified.
16. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and provisions of the Plan. All decisions of the Plan
Administrator with respect to any question or issue arising under the Plan or
this Agreement shall be conclusive and binding on all persons having an interest
in this option.
17. Additional Terms Applicable to an Incentive Stock Option. In the event this
option is designated an incentive stock option in the Grant Notice, the
following terms and conditions shall also apply to the grant:
A. This option shall cease to qualify for favorable tax treatment as an
incentive stock option under the Federal tax laws if (and to the extent) this
option is exercised for one or more Option Shares: (i) more than three
(3) months after the date Optionee ceases to be an Employee for any reason other
than death or permanent disability (as defined in Paragraph 5) or (ii) more than
one (1) year after the date Optionee ceases to be an Employee by reason of
permanent disability.
B. If this option is to become exercisable in a series of installments as
indicated in the Grant Notice, no such installment shall qualify for favorable
tax treatment as an incentive stock option under the Federal tax laws if (and to
the extent) the aggregate Fair Market Value (determined at the Date of Grant) of
the Corporation’s Common Stock for which such installment first becomes
exercisable hereunder will, when added to the aggregate fair market value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or one or more other incentive stock
options granted to Optionee prior to the Date of Grant (whether under the Plan
or any other option plan of the Corporation or any parent or subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate. Should the number of shares of Common Stock
for which this option first becomes exercisable in any calendar year exceed the
applicable One Hundred Thousand Dollar ($100,000) limitation, the option may
nevertheless be exercised for those excess shares in such calendar year as a
non-statutory option.

 

8



--------------------------------------------------------------------------------



 



C. Should the exercisability of this option be accelerated upon a Corporate
Transaction in accordance with Paragraph 6, then this option shall qualify for
favorable tax treatment as an incentive stock option under the Federal tax laws
only to the extent the aggregate Fair Market Value (determined at the Date of
Grant) of the Corporation’s Common Stock for which this option first becomes
exercisable in the calendar year in which the Corporate Transaction occurs does
not, when added to the aggregate fair market value (determined as of the
respective date or dates of grant) of the Common Stock or other securities for
which this option or one or more other incentive stock options granted to
Optionee prior to the Date of Grant (whether under the Plan or any other option
plan of the Corporation or any parent or subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should the number of shares of Common Stock for which this option
first becomes exercisable in the calendar year of such Corporate Transaction
exceed the applicable One Hundred Thousand Dollar ($100,000) limitation, the
option may nevertheless be exercised for the excess shares in such calendar year
as a non-statutory option.
D. Should the Optionee hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then the foregoing limitations on the
exercisability of such options as incentive stock options under the Federal tax
laws shall be applied on the basis of the order in which such options are
granted, except to the extent otherwise required under applicable law or
regulation.
E. To the extent this option should fail to qualify as an incentive stock option
under the Federal tax laws, Optionee will recognize compensation income in
connection with the acquisition of one or more Option Shares hereunder, and
Optionee must make appropriate arrangements for the satisfaction of all Federal,
State or local income and employment tax withholding requirements applicable to
such compensation income.
18. Additional Terms Applicable to a Non-Statutory Stock Option. In the event
this option is designated a non-statutory stock option in the Grant Notice,
Optionee shall make appropriate arrangements with the Corporation or any parent
or subsidiary employing Optionee for the satisfaction of all Federal, State or
local income tax and employment tax withholding requirements applicable to the
exercise of this option.
19. Leave of Absence. The following provisions shall apply upon the Optionee’s
commencement of an authorized leave of absence:
(i) The exercise schedule in effect under the Grant Notice shall be frozen as of
the first day of the authorized leave, and this option shall not become
exercisable for any additional installments of the Option Shares during the
period Optionee remains on such leave.

 

9



--------------------------------------------------------------------------------



 



(ii) Should Optionee resume active Employee status within thirty (30) days after
the start date of the authorized leave, Optionee shall, for purposes of the
exercise schedule set forth in the Grant Notice, receive Service credit for the
entire period of such leave. If Optionee does not resume active Employee status
within such thirty (30)-day period, then no Service credit shall be given for
the period of such leave.
(iii) If the option is designated as an Incentive Option in the Grant Notice,
then the following additional provision shall apply:
If the leave of absence continues for more than three (3) months, then this
option shall automatically convert to a Non-Statutory Option under the Federal
tax laws at the end of the three (3) month measured from the day immediately
following the expiration of the first three (3) months of such leave, unless the
Optionee is provided, either by statute or by written contract, with the right
to return to Employee status following the expiration of such leave. Following
any such conversion of the option, all subsequent exercises of such option,
whether effected before or after Optionee’s return to active Employee status,
shall result in an immediate taxable event, and the Corporation shall be
required to collect from Optionee the Federal, state and local income and
employment withholding taxes applicable to such exercise.
(iv) In no event shall this option become exercisable for any additional Option
Shares or otherwise remain outstanding if Optionee does not resume Employee
status prior to the Expiration Date of the option term.

 

10



--------------------------------------------------------------------------------



 



EXHIBIT I
NOTICE OF EXERCISE OF STOCK OPTION
I hereby notify Ultratech, Inc. (the “Corporation”) that I elect to purchase
 _____  shares of the Corporation’s Common Stock (the “Purchased Shares”) at the
option exercise price of $_____ per share (the “Option Price”) pursuant to that
certain option (the “Option”) granted to me under the Corporation’s 1993 Stock
Option/Stock Issuance Plan on  _____,  _____.
Concurrently with the delivery of this Exercise Notice to the Corporate
Secretary of the Corporation, I shall hereby pay to the Corporation the Option
Price for the Purchased Shares in accordance with the provisions of my agreement
with the Corporation evidencing the Option and shall deliver whatever additional
documents may be required by such agreement as a condition for exercise.
Alternatively, I may utilize the special broker-dealer sale and remittance
procedure specified in my agreement to effect the payment of the Option Price
for the Purchased Shares.
__________, 20___
Date

         
 
                  Optionee
 
       
 
  Address:    
 
       
 
       
 
             
 
       
Print name in exact manner it is to appear on the stock certificate:
             
 
       
Address to which certificate is to be sent, if different from address above:
             
 
       
 
             
 
       
 
             

 

 